Citation Nr: 0819300	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-30 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945.  The veteran is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the appellant's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran died in August 2004.  The veteran's 
certificate of death lists circulatory insufficiency and a 
ruptured aortic aneurysm as the immediate causes of death 
with hypertension listed as another significant condition 
contributing to death. 

2.  At the time of his death, the veteran was service 
connected for anxiety neurosis with intervals of depression 
and malaria.

3.  There is no evidence of circulatory insufficiency, aortic 
aneurysm, or hypertension in service, and there is no 
competent evidence indicating that the veteran's service 
connected disabilities were in any way related to the 
veteran's death.



CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for Dependency and Indemnity 
Compensation (DIC) benefits to include service connection for 
a cause of death claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  The letter 
advised the claimant to submit medical evidence showing the 
veteran's service connected conditions caused or contributed 
to his death, or that his death was contributed to or caused 
by injury or disease that began during service.  Appropriate 
forms were provided to release information, and the appellant 
was asked to provide the names of healthcare providers for VA 
to obtain such evidence.  The appellant submitted terminal 
hospital records with her initial claim, and duplicates 
thereafter, but no additional information or evidence was 
provided.

The record also reflects that the information and evidence 
that have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  

The Board notes that the VCAA notice letter did not fully 
comply with Hupp, in that it did not identify the 
disabilities for which the veteran was service connected, 
although it did advise her that she needed evidence showing a 
relationship between his death and a service-connected 
disability.  However, on a November 2004 statement, the 
appellant noted the veteran had a psychological disorder and 
malaria related to service.  In the substantive appeal, it 
was noted that the appellant claimed that the veteran's death 
was due to his service connected psychiatric disorder.  Thus, 
the appellant had actual knowledge of the veteran's service 
connected disabilities, and the VCAA notice adequately 
explained what was necessary to establish service connection 
for the cause of death based on an existing service connected 
condition.  See Sanders, supra.

Thus, the claimant was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence. Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant asserts that the veteran's service-connected 
anxiety disorder caused or contributed to the veteran's 
death.

The veteran died on August [redacted], 2004 at 3:30 a.m.  The 
veteran's certificate of death lists circulatory 
insufficiency and a ruptured aortic aneurysm as the immediate 
causes of death with hypertension listed as another 
significant condition contributing to death.  At the time of 
his death, the veteran was service-connected for anxiety 
neurosis with intervals of depression and malaria.  No 
autopsy was performed.

As an initial matter, service treatment records are negative 
for any of the conditions listed on the death certificate.  
All blood pressure readings recorded during service were 
normal.  A VA examination in 1948 and an examination in 
August 1952 revealed normal blood pressure readings.  Chest 
x-rays in service and in 1952 were normal.

Pertinent post-service medical records consist of the 
physician's reports created at the time of the veteran's 
death.  He was treated at the emergency room at around 1:04 
a.m. with a rash around his groin with complaints of 
discomfort when he urinated and some testicular pain.  His 
vital signs were reported as stable.  The veteran was 
diagnosed with an early urinary tract infection and 
hyperglycemia.  The veteran's blood pressure was recorded as 
171/75 at 1:14 a.m.  An additional physician's report 
indicates that the veteran was pacing around his room, he sat 
down and a nurse heard a thud, she found the veteran lying on 
the floor having seizure activity.  The veteran's blood 
pressure was 116/(not indicated).  A few minutes after 
receiving 1 mg. of Ativan, the veteran became oriented and 
alert.  Within five minutes, he had a recurrent seizure, 
coded, was given epinephrine, and went into asystole with 
death being pronounced at 3:30 a.m.  The diagnoses included 
syncope, cardiac arrest and questionable head bleed.  

The appellant contends in a statement dated November 2004 
that the veteran was not in control the last couple weeks of 
his life.  She illustrates by stating that the veteran was 
arrested in the early morning hours of August [redacted], 2004 in 
Fredericksburg, Virginia for sleeping in his car.  She 
further indicates that he was subsequently taken by friends 
to a hospital in Martinsburg, West Virginia, but he was not 
admitted because the veteran was oriented.  The appellant 
also indicates that the veteran was speeding on Interstate 81 
a few weeks before his death.

There is no objective evidence that the veteran had medically 
diagnosed high blood pressure for a period of time prior to 
death or that such condition was related to either of the 
veteran's service connected disabilities.  Nor is there any 
evidence suggesting a relationship between any of the 
conditions listed on the death certificate and the veteran's 
service connected disabilities.  Finally, as noted above, 
there is no evidence of any cardiovascular disorder in 
service or within one year following the veteran's discharge 
from service.

In light of the above, the Board finds that the preponderance 
of the evidence simply does not support a finding that the 
veteran's death was related to service or to a service-
connected disability.

In making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.

The Board acknowledges the appellant's contentions, and those 
made on her behalf by her representative, that the veteran's 
death is related to a service-connected disability.  The 
Board observes, however, that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition or death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


